Citation Nr: 0403094	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  91-51 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1976 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  (The appellant later relocated to an 
area served by the RO in St. Petersburg, Florida.)  The Board 
remanded the claim in January 1993, April 1997, and December 
2000.  


FINDING OF FACT

The appellant has a bipolar disorder initially manifested as 
anxiety during or soon after his discharge from service.  


CONCLUSION OF LAW

Bipolar disorder was incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue on appeal.  No 
further assistance in developing the facts pertinent to the 
issues is required. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, such as psychosis, that becomes manifest to a degree 
of 10 percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2003).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2003).

The appellant maintains he has a psychiatric disorder related 
to his service.  He has alleged in his statements and he has 
discussed with medical professionals, as evidenced by the 
treatment and examination reports, that he was involved in a 
motor vehicle accident in 1977 during service and that he 
initially manifested anxiety in the months soon after his 
discharge in September 1980.  He argues that the current 
psychiatric problems are related to the anxiety soon after 
service and/or to the residuals of the motor vehicle 
accident.  

The service medical records are not available, though the 
service department apparently provided them to VA when the 
appellant initially filed a claim in 1989.  Despite efforts 
to locate these missing records, they have not been located 
and are not associated with the claims file.  It is thus not 
possible to determine the appellant's medical and psychiatric 
condition during service or to accurately assess whether he 
was injured in a motor vehicle accident and the extent of any 
head injury.  

What the record does show is a history of psychiatric and 
psychological symptomatology since about 1989, with an 
indication of anxiety in October 1980, one month after the 
appellant separated from service.  VA hospital and treatment 
records from July to September 1989; in June, August, and 
October 1990; in May, August, and September 1991; from June 
1992 to March 1993; and in September 1997, reveal diagnoses 
of schizoaffective disorder, major depression with psychotic 
features, depression not otherwise specified, dysthymia, 
seizure disorder, borderline personality traits, and organic 
personality disorder.  Private psychiatric evaluations in 
December 1989 and in June 1995 reveal diagnoses of 
schizophrenic disorder, chronic nondifferentiated 
schizophrenia with acute exacerbations, major depression, and 
features of limited disorders of personality.  

In September 1997, the appellant underwent psychological 
testing, which revealed he deliberately failed to answer 411 
of 567 test items.  No conclusions could be reached, and the 
examiner stated malingering and extreme paranoia could not be 
ruled out.  VA examination in November 1998 diagnosed most 
likely personality changes secondary to a general medical 
condition, schizoaffective disorder, and/or major depression 
with psychotic features.  The examiner noted that per the 
appellant, symptoms occurred after a 1977 motor vehicle 
accident, though because the depression and psychosis were 
not documented until well after separation from service it 
was difficult to state the exact time the psychiatric 
disorder started.  

To sort through this confusion, the Board directed in its 
December 2000 remand an additional VA examination.  Two 
examiners reviewed the claims file and examined the appellant 
in November 2002, but apparently reached different 
conclusions about the nature and etiology of the disease.  
One examiner diagnosed bipolar disorder.  He noted the 
history of mild anxiety within several months of discharge 
from service and the appellant's lack of historical accuracy 
in discussing his disease.  The examiner concluded that the 
condition was a full maturation of the initial disorder, 
which he experienced soon after discharge, and that the 
anxiety manifestation shown by VA records in October 1980 are 
the same entity as the currently diagnosed bipolar disorder.  

The other examiner found recurrent major depression secondary 
to organic etiology, principally the head injury allegedly 
sustained in the 1977 motor vehicle accident.  Also noted 
were generalized anxiety disorder and organic personality 
disorder.  This examiner reported that no symptomatology was 
suggestive of schizoaffective disorder and that depression 
and anxiety found a few months after service was likely due 
to the 1977 head injury in a motor vehicle accident.  The 
examiner opined that he did not feel the depression and 
anxiety were linked to the current disorder.  

There is no doubt that the appellant has a current 
psychiatric disorder, whether termed bipolar, major 
depressive, or schizoaffective disorder.  The key question 
here is whether the etiology of the disorder began in or is 
connected to service.  The first VA examiner in November 2002 
opined that the symptomatology associated with the current 
disorder was related to the anxiety noted soon after service.  
Anxiety is not a psychosis, and therefore does not fall 
within the definition of a chronic disease for which service 
connection might be presumed.  See 38 C.F.R. § 3.309(a) 
(2003).  The second VA examiner in November 2002 opined that 
it was not related to the anxiety soon after service, but was 
a residual of a motor vehicle accident in 1977, during 
service.  It is impossible to verify whether the appellant 
was actually injured in the motor vehicle accident, as the 
service medical records are unavailable.  The principal 
concept articulated by the VA examiners in November 2002, 
though, is that the appellant's psychiatric symptomatology 
began during or soon after service, and one of those two 
examiners opined that the current symptomatology was 
initially manifested as anxiety within months of his 
discharge from service.  

The Board places more weight on the VA examiner who in 
November 2002 identified a connection between the current 
disorder and the anxiety soon after service.  It is therefore 
the determination of the Board that the evidence supports the 
appellant's claim of service connection for bipolar disorder.  


ORDER

Service connection for bipolar disorder is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



